248 F.2d 955
Clifford JEFFERSON, Appellant,v.Harley O. TEETS, Warden of the California State Prison atSan Quentin, California, Appellee.
No. 15558.
United States Court of Appeals Ninth Circuit.
Nov. 15, 1957.

Clifford Jefferson, in pro. per.
A. J. Zirpoli, San Francisco, Cal., for appellant.
Edmund G. Brown, Atty. Gen., Clarence A. Linn, William M. Bennett, Deputy Attys.  Gen., State of California, for appellee.
Before HEALY, POPE, and FEE, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Duffy v. Wells, 9 Cir., 201 F.2d 503.